Exhibit 10.3

LUNA INNOVATIONS INCORPORATED

AMENDMENT TO EMPLOYMENT AGREEMENT

This Amendment to the employment agreement is made as of March 31, 2009, by and
between Luna Innovations Incorporated (the “Company”), and Scott Graeff
(“Executive”).

RECITALS

WHEREAS, the Company and Executive entered into an employment agreement dated as
of January 1, 2007, as amended December 31, 2008 (the “Agreement”).

WHEREAS, the Agreement provides for a fixed term ending on third anniversary of
the effective date of the Agreement;

WHEREAS, the Company and Executive desire to amend the Agreement to extend the
initial term of the Agreement to June 30, 2010 and to provide that the Agreement
will automatically renew for successive additional one-year terms thereafter
unless either party provides written notice of non-renewal to the other party at
least ninety (90) days prior to a renewal date.

NOW, THEREFORE, the Company and Executive agree that in consideration of the
foregoing and the promises and covenants contained herein, the parties agree as
follows:

AGREEMENT

1. Term. Section 2, “Term” is deleted and replaced with the following:

“2. Term. The period of Executive’s employment under this Agreement is referred
to herein as the “Employment Term.” The Agreement shall have an initial term
from the Effective Date of the Agreement through June 30, 2010 (“Initial Term”).
At the end of the Initial Term and on each annual anniversary of such date
thereafter, the Agreement automatically will renew for successive additional one
(1) year terms, unless either party provides the other party with written notice
of non-renewal at least ninety (90) days prior to the date of the automatic
renewal.”

2. Full Force and Effect. To the extent not expressly amended hereby, the
Agreement shall remain in full force and effect.

3. Entire Agreement. This Amendment and the Agreement constitute the full and
entire understanding and agreement between the parties with regard to the
subjects hereof and thereof.

4. Successors and Assigns. This Amendment and the rights and obligations of the
parties hereunder shall inure to the benefit of, and be binding upon, their
respective successors, assigns, and legal representatives.



--------------------------------------------------------------------------------

5. Counterparts. This Amendment may be executed in counterparts, all of which
together shall constitute one instrument, and each of which may be executed by
less than all of the parties to this Amendment.

6. Governing Law. This Amendment shall be governed in all respects by the
internal laws of the Commonwealth of Virginia, without regard to principles of
conflicts of law.

7. Amendment. Any provision of this Amendment may be amended, waived or
terminated by a written instrument signed by the Company and Executive.

IN WITNESS WHEREOF, the undersigned parties have caused this Amendment to be
executed as of the date first set forth above.

 

SCOTT GRAEFF     LUNA INNOVATIONS INCORPORATED

/s/ Scott Graeff

   

/s/ Kent A. Murphy

Signature     Signature

Scott Graeff

   

Kent A. Murphy

Print Name     Print Name    

Chief Executive Officer

    Print Title